       CASE 0:08-cv-05348-ADM-TNL Doc. 3274 Filed 07/29/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA


United States of America,                          Civil No. 08-5348 ADM/TNL

       Plaintiff,

v.

Thomas J. Petters; Petters Company, Inc., a/k/a
PCI; Petters Group Worldwide, LLC;
Deanna Coleman a/k/a Deanna Munson;
Robert White;
James Wehmhoff;
Larry Reynolds and/or dba Nationwide
International Resources a/k/a NIR;
Michael Catain dba Enchanted Family Buying
Company;
Frank E. Vennes Jr. dba Metro Gem Finance,
Metro Gem Inc., Grace Offerings Of Florida,
LLC, Metro Property Financing, LLC, 38 E.
Robinson, LLC, 55 E. Pine, LLC, Orlando Rental
Pool, LLC, 100 Pine Street Property, LLC, Orange
Street Tower, LLC, Cornerstone Rental Pool,
LLC, 2 South Orange Avenue, LLC, Hope
Commons, LLC, Metro Gold, Inc.,

       Defendants,

Douglas A. Kelley,

       Receiver,

Gary Hansen,

       Receiver.


ORDER GRANTING MOTION TO (1) APPROVE FINAL FEES AND COSTS TO THE
  RECEIVER AND HIS PROFESSIONALS; (2) CLOSE THE RECEIVERSHIP AND
DISCHARGE THE RECEIVER; AND (3) ESTABLISH PROCEDURES FOR RECORD
 RETENTION AND AUTHORIZE DESTRUCTION OF RECEIVERSHIP RECORDS
                  AND MISCELLANEOUS PROPERTY
       CASE 0:08-cv-05348-ADM-TNL Doc. 3274 Filed 07/29/21 Page 2 of 9




James A. Lodoen, Esq., Spencer Fane LLP, Minneapolis, MN, and Steven E. Wolter, Esq.,
Kelley Wolter & Scott, P.A., Minneapolis, MN on behalf of Receiver Douglas A. Kelley.

Gregory G. Brooker, United States Attorney, Minneapolis, MN on behalf of Plaintiff United
States of America.

Keith S. Moheban, Esq. and Adine S. Momoh, Esq., Stinson LLP, on behalf of BMO Harris
Bank N.A.

Patrick H. O’Neill, Jr., Esq., Larson King, LLP, on behalf of Ritchie Capital Management,
L.L.C.; Ritchie Special Credit Investments, Ltd.; Rhone Holdings II. Ltd.; Yorkville
Investments I, L.L.C.; and Ritchie Capital Management SEZC, Ltd. f/k/a Ritchie Capital
Management, Ltd.


                                     I. INTRODUCTION

       On July 22, 2021, the undersigned United States District Judge heard oral argument on

the Motion of Douglas A. Kelley, in his capacity as the court-appointed receiver (the

“Receiver”) in the above-captioned case, to (1) Approve Final Fees and Costs to the Receiver

and His Professionals; (2) Close the Receivership and Discharge the Receiver; and (3) Establish

Procedures for Record Retention and Authorize Destruction of Receivership Records and

Miscellaneous Property [Docket No. 3235].

                                       II. OBJECTIONS

A. BMO Harris Bank N.A.

       BMO Harris Bank N.A. (“BMO”) filed a limited objection [Docket No. 3242] opposing

the Receiver’s request for authorization to destroy Receivership property, including documents

and records, one year after the date of the Order approving the Motion. BMO argued that the

property subject to destruction includes documents and records that are relevant to two cases

involving BMO that are pending in this district: Kelley v. BMO Harris Bank N.A., Case No. 19-




                                                2
        CASE 0:08-cv-05348-ADM-TNL Doc. 3274 Filed 07/29/21 Page 3 of 9




1756 WMW (the “Trustee Action), and Ritchie Capital Management, L.L.C. v. BMO Harris

Bank, N.A., Case No. 15-1876 ADM/JJK (the “Ritchie Action”).

       Following the hearing on the Motion, the Receiver submitted a revised proposed order

stating that he will maintain the Receivership property, including documents and records, until

these actions are resolved pursuant to a final order and any subsequent remands or appeals have

been resolved. See Am. Proposed Order [Docket No. 3267] ¶ 4. The amended proposed order

satisfies the concerns identified in BMO’s limited objection. See Receiver’s Letter to District

Judge [Docket No. 3268].

B. Ritchie Entities

       Ritchie Capital Management, L.L.C., Ritchie Special Credit Investments, Ltd., Rhone

Holdings II. Ltd.; Yorkville Investments I, L.L.C., and Ritchie Capital Management SEZC, Ltd.

f/k/a Ritchie Capital Management, Ltd. (collectively, “Ritchie”) also filed an objection [Docket

No. 3240] to the Motion.

       Ritchie first argues that the final accounting should not be approved because the Receiver

has not shown that attorney’s fees and expenses paid from Receivership funds were reasonable.

Ritchie wrongly contends that the itemized attorney fee invoices “were only allowed to be

reviewed in camera.” Ritchie Obj. at 13. In the very early stages of this case the Court did

require itemized invoices to be submitted in camera to safeguard the integrity of parallel

criminal proceedings against the individual Receivership defendants. However, this in camera

process changed more than 10 years ago. Since then, complete itemized billing statements have

been publicly filed along with the fee applications. No fee application in this case has been

approved until after it has been reviewed by the Receiver and the Court and a public hearing has




                                                3
        CASE 0:08-cv-05348-ADM-TNL Doc. 3274 Filed 07/29/21 Page 4 of 9




been held. In many instances, corrections and deductions were made in the fee applications

submitted.

       Additionally, the hourly billing rates for attorneys and other professionals have been

frozen at the rates in place at the time of their engagement, which in most instances has resulted

in 2008 rates being applied despite the near doubling of many of the fee rates over that near 13

year period. The rigorous and transparent fee approval process has ensured that all professional

fees paid to date have been reasonable and necessary.

       Ritchie also opposes the Receiver’s request to pay non-refundable amounts of $40,000 to

the Receiver, $40,000 to Spencer Fane LLP, and $50,000 to PricewaterhouseCoopers LLP for

work yet to be performed. The non-refundable amounts would be applied toward the fees and

costs that will be incurred as the result of: responding to document requests and other inquiries

regarding the Receivership’s books and records; monitoring and maintaining the records;

responding to inquiries of creditors regarding Receivership property or creditor claims; and

preparing and reviewing final tax returns. The Court finds that these amounts are a reasonable

and likely conservative estimate of the costs that will be incurred in completing the remaining

necessary tasks.

       Ritchie next argues that the settlement of a 2010 lawsuit filed by the Receiver against JP

Morgan Chase Bank, N.A. (“JPMC”) should not be approved as part of the final accounting.

Ritchie argues that the final accounting does not disclose the entities on whose behalf the suit

was filed, and does not adequately explain why the $2.5 million settlement payment from JPMC

was forfeited to the Government. The Court approved the settlement between the Receiver and

JPMC in May 2018 over Ritchie’s objection. See Objection [Docket No. 2984]; Order [Docket

No. 2990]; Judgment [Docket No. 2991]. Ritchie did not appeal the Order or Judgment


                                                 4
        CASE 0:08-cv-05348-ADM-TNL Doc. 3274 Filed 07/29/21 Page 5 of 9




approving the settlement. In November 2018, the Receiver filed a Status Report stating that the

$2.5 million settlement payment was forfeited and remitted to the United States Marshal’s

Service. See 62nd Status Report [Docket No. 3058] at 2. Ritchie did not object to this

disposition of the settlement payment. Ritchie’s efforts to relitigate these issues as part of the

final accounting are denied.

       Ritchie also argues that the final accounting for the Receivership [Docket No. 3235,

Attach. 1] and the final accounting for Thomas J. Petters’ individual receivership [Docket No.

3234] do not disclose sufficient information. This objection is overruled because most of the

information that Ritchie seeks has been included in previously filed motions and fee

applications. The final accountings include sufficiently detailed summaries of Receivership

recoveries, expenses, and distributions. Ritchie further argues that information about

distributions from Petters-related bankruptcy cases should not be included in the final

accounting. This information is properly included to provide a comprehensive picture of the

distributions that were achieved through the cooperative efforts of the Receiver, the

Government, and the trustees in the Petters-related bankruptcy cases.

       Ritchie also objects to the Receiver’s proposed procedure for retaining records and

destroying documents. Ritchie argues that the Receivership records should be made public and

provided at no expense to a requesting party. The entire library of Receivership records cannot

be made available to the public or to requesting parties because some of the records have been

obtained pursuant to confidentiality agreements and protective orders. To the extent the

documents and records can be produced, it is reasonable to require a requesting party to pay for

the costs incurred in the production.




                                                  5
        CASE 0:08-cv-05348-ADM-TNL Doc. 3274 Filed 07/29/21 Page 6 of 9




       Ritchie further objects to the Receiver’s request to enter an order that discharges the

Receiver and his professionals from all duties, liabilities, claims and responsibilities of the

Receivership. Ritchie contends this relief is premature because the Receiver still has a duty to

maintain Receivership documents and property. The Court finds that entry of a discharge order

is appropriate at this final stage of the Receivership case.

       Ritchie has also filed a post-hearing letter with the Court that repeats its initial objections

and raises new objections to the Receiver’s requested relief. See Ritchie Letter [Docket No.

3270]. New objections that could have been raised before the hearing are not timely and will not

be considered.

       Ritchie further states in the post-hearing letter that this Court has taken judicial notice of

state court judgments purportedly obtained by Ritchie in Illinois and Minnesota. The Court has

not taken official judicial notice of any judgments. To the extent the judgments exist, they speak

for themselves. Ritchie has previously stipulated in this case that it will not use any judgments it

obtains against Thomas J. Petters to execute against Receivership assets or otherwise interfere

with the Receivership. See Stipulation [Docket No. 3083] at 6; Mem. Supp. Mot. Lift Stay

[Docket No. 3113] at 3.

       The Court recognizes the frustration Ritchie has in being among the many victims who

suffered severe losses as the result of Petters’ fraud. But, there are no legally viable arguments

to support Ritchie’s objections and Ritchie’s objections are therefore overruled.

                  III. COMPLETION OF RECEIVERSHIP OBJECTIVES

       The entry of this Order marks the end of an equity receivership that was prompted by one

of the largest and most complex Ponzi schemes in U.S. history. The primary objective of the

Receivership was to preserve assets for victims and creditors. As part of this process, the


                                                  6
        CASE 0:08-cv-05348-ADM-TNL Doc. 3274 Filed 07/29/21 Page 7 of 9




Receiver placed Petters’ major corporations into bankruptcy, hundreds of clawback actions were

filed against transferees of property belonging to the Receivership and bankruptcy estates, and

the Government forfeited Receivership property for distribution to victims through the remission

process. These efforts have resulted in global distributions to victims and creditors of over $722

million, which represents “north of a 30 percent recovery” for victims and creditors on their

losses. See Hr’g Tr. [Docket No. 3272] at 47.1 This recovery rate far exceeds the expectations

that existed at the beginning of this case, and places it among the very top outcomes achieved in

large fraud cases.

       Another objective was to ensure a transparent process in this case of high public interest.

As the Government noted during the hearing, a motion and public hearing were held for every

sale or liquidation of a Receivership asset and every fee application. Id. at 65. In the

Government’s words, “[t]his Court freely granted parties to intervene temporarily to argue their

point at these motions and people were heard.” Id. Now, after more than 120 public hearings

and nearly 3,300 docket entries, the work of the Receiver has concluded. At last, the time has

arrived to close the Receivership and discharge the Receiver.

                                       IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein:

IT IS HEREBY ORDERED THAT:

       1.      The Receiver’s Motion [Docket No. 3235], as amended, is GRANTED;




       1
         Professional fees paid in the Receivership and the Minnesota bankruptcy proceedings
are excluded from the distribution amount. See Hr’g Tr. at 46–47. The distribution amount does
include some professional fees paid in related bankruptcy proceedings in Florida and Illinois. Id.
at 47.
                                                7
CASE 0:08-cv-05348-ADM-TNL Doc. 3274 Filed 07/29/21 Page 8 of 9




2.   The Final Receivership Report and the Receiver’s final accounting both with

     respect to the individual receivership of Thomas J. Petters and the Receiver’s

     global receivership actions, are approved;

3.   The Receiver is authorized to pay all professional fees and expenses approved by

     the Court from the remaining Receivership assets, to pay the non-refundable

     amounts provided for in the Motion, and to request further payments from the PCI

     Liquidating Trust, to the extent allowed and limited by the Motion;

4.   The Receiver is authorized and directed to maintain Receivership Property,

     defined as equipment, personal property, documents and records of the

     Receivership, including any records necessary to support the tax returns filed by

     the Receiver, until such time as Kelley v. BMO Harris Bank N.A., Case No. 19-

     01756 WMW, Ritchie Capital Management L.L.C. v. BMO Harris Bank N.A.,

     Case No. 15-1876 ADM/JJK, and Ritchie Special Credit Investments, Ltd. v. JP

     Morgan Chase & Co., Case No. 14-4786 DWF/FLN, are finally resolved pursuant

     to a final order entered and any appeals or subsequent remands are resolved, and

     at any time thereafter destroy such Receivership Property at such time as the

     Receiver deems appropriate, in his sole discretion, subject to turnover of specific

     Receivership Property as provided for in the Motion or subject to requests to

     continue to maintain such Receivership Property provided the requesting party

     pays in advance all fees and costs related to such request and ongoing retention;

5.   The Receiver and his agents, employees, members, officers, independent

     contractors, attorneys, representatives, predecessors, successors, and assignees are

     released of all duties, liabilities, claims and responsibilities pertaining to the


                                        8
       CASE 0:08-cv-05348-ADM-TNL Doc. 3274 Filed 07/29/21 Page 9 of 9




             Receivership including duties, liabilities, claims and responsibilities existing as of

             the date of the Order approving this Motion or arising thereafter, with the limited

             exception of the residual responsibilities specified in Paragraph 8, below;

      6.     All persons or entities are enjoined from commencing or prosecuting any action

             against the Receiver or his agents in connection with or arising out of the

             Receiver’s or his agents’ services to this Court in this Receivership, whether

             previously or prospectively with respect to the Receivership Property;

      7.     The Court retains jurisdiction for the purpose of enforcing the above relief;

      8.     This Receivership is closed without further order from this Court effective upon

             filing the final necessary tax returns, and paying the final fees and costs of the

             Receivership, with the Receiver having the residual responsibility to maintain the

             Receivership Property as provided for in this Motion, with the residual

             obligations of the Receiver terminated at such time as the Receivership Property

             is destroyed, with such termination occurring without further order of this Court;

             and

      9.     The Receiver is authorized to terminate bonds or sureties related to this

             Receivership.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

                                                    BY THE COURT:



                                                        s/Ann D. Montgomery
                                                    ANN D. MONTGOMERY
                                                    U.S. DISTRICT COURT

Dated: July 29, 2021


                                                9
